Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald Rudder on 03/02/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 02/18/2022: 

8. (Currently Amended) A semiconductor device, comprising:
a gate trench that is extended into a semiconductor substrate;
a gate dielectric layer formed in the gate trench to cover an inside surface of the gate trench;
a crystallization delay layer disposed over the gate dielectric layer; and
a gate electrode layer that is disposed over the crystallization delay layer and fills a lower part of the gate trench,
wherein the gate electrode layer includes:
second crystal grains that fill the gate trench; and

wherein the first crystal grains and the second crystal grains are a columnar structure,
wherein the gate electrode layer having the columnar structure comprises the first and second crystal grains,
wherein the first crystal grains are formed by a crystal grain growth of an amorphous material, 
wherein the second crystal grains are formed by a crystal grain growth of a polycrystalline material, and
wherein said crystal growth includes annealing the amorphous and the polycrystalline materials at a temperature of from 300 °C to 1100 °C, and
wherein the gate dielectric layer, the crystallization delay layer, the first crystal grains of the gate electrode layer, and the second crystal grains of the gate electrode layer adjoin each other in sequence and the gate dielectric layer directly contacts the crystallization delay layer.

14-17. (Cancelled)



Allowable Subject Matter
2.	8-13 are allowed.  The following is an examiner’s statement of reasons for allowance:

For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising “wherein said crystal growth includes annealing the amorphous and the polycrystalline materials at a temperature of from 300 °C to 1100 °C, and
the gate dielectric layer directly contacts the crystallization delay layer” in combination with other limitations as a whole.

Claims 9-13 are also allowed being dependent on allowable claim 8.

The closet prior arts on records are Ohta et al. (US PGPUB 7525133) in view of Kang et al (US 2015/0228491 Al) and Lee et al (US Patent 10,446,557). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices Furthermore the applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897